FILED

UNITED STATES DISTRICT Couer DEC 3 1 2018

FOR THE DISTRICT OF COLUMBIA Clerk, U.S. Dlstrict & Bankruptcy
Courts for the District of Co|umbia

 

 

)

JAMES F. JOHNSON, )
)

Plaintiff, )

)

v. ) Civil Action No. 18-1972 (UNA)

)

DIRECTOR, COURT SERVICES AND )
OFFENDER SUPERVISION AGENCY, et al. , )
)

Defendants. )

)

MEMORANDUM OPINION

 

The Court construes Plaintiff’s Motion for Permanent Injunction, ECF No. l, as a civil
complaint Plaintiff states that he “was ordered to register as a[] District of Columbia sex
offender during the 2003-2004 year . . . after his release from the Federal Bureau of Prisons after
being paroled for a[] 1984 narcotics conviction.” Compl. at 3. Plaintiff maintains that he was
acquitted of rape in 1976, see id. at 2, yet his own exhibits reflect a conviction for rape while
armed in 1976, id., Ex. (Judgment and Commitment Order). Nevertheless, plaintiff challenges
the requirement that he register as a sex offender, see id. at 2-3, and seeks an order barring
defendants from “dispensing information, relating certain materials relating to sex offender
registration, media viewing, and sex offender registrry [sic] in it’s [sic] entirety, and or any child
related sexual misconduct in any manner,” id. at 4.

The plaintiff s status as a registered sex offender has come before this Court before. In
2012, plaintiff filed a petition for a writ of mandamus which sought an order compelling the

Court Services and Offender Supervision Agency to relieve him of his obligation to register as a

sex offender for life. The Court denied the petition because plaintiff “failed to demonstrate the
requirements for mandamus relief, and he has utilized ~ albeit unsuccessfully - an adequate
remedy under D.C. Code § 22-4004 available to him in Superior Court.” Jolmson v. Gray, Civ.
No. 12-0967, 2012 WL 5512869, at *1 (D.D.C. Nov. 14, 2012), affd sub nom. Johnson v. Ware,
No. 12-5388, 2013 WL 2395115 (D.C. Cir. Apr. 30, 2013).

Rape is a registration offense, see D.C. Code § 22-4001(8), for which an offender must
register for life, see D.C, Code § 22-4001(6). Any challenge to such designation is available
under D.C. Code § 22-4004 in the Superior Court. See In re W.M, 851 A.2d 431, 453 (D.C.
2004). lt is apparent that plaintiff unsuccessfully challenged his designation as a Class A
offender, see Johnson, 2012 WL 5512869, at *1 (citing Johnson v. CSOSA, No. F-33483-76
(Super. Ct. Sept. 27, 2004) (denying petitioner's motion “challenging his status as
a sex offender under the [SORA]”)), and this Court is without jurisdiction to disturb this ruling.

The Court will grant plaintiffs application to proceed in forma pauperis and will dismiss

the complaint An Order consistent with this Memorandum Opinion is issued separately.

DATE; Decemberz_i 2018 /éa /q/M?

`ted St£tes Distric't Judge

